United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-1397
                                     ___________

Paul Michael Blaise,                  *
                                      *
            Appellant,                *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Dr. Jason Smith; PSS Hope Prentice;   * Northern District of Iowa.
PSS Hirschman; TPS Jennifer           *
Macklem,                              *      [UNPUBLISHED]
                                      *
            Appellees.                *
                                 ___________

                              Submitted: November 23, 2009
                                 Filed: January 12, 2010
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Paul Blaise appeals the district court’s1 preservice dismissal of his 42 U.S.C.
§ 1983 action. Upon careful review, see Moore v. Sims, 200 F.3d 1170, 1171 (8th
Cir. 2000) (per curiam) (de novo review), we affirm the dismissal for the reasons
stated by the district court, see 8th Cir. R. 47B. However, to the extent Blaise’s claims
for damages were dismissed pursuant to Heck v. Humphrey, 512 U.S. 477, 486-87


      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
(1994), we modify the dismissal to be without prejudice, see Schafer v. Moore, 46
F.3d 43, 45 (8th Cir. 1995) (per curiam) (dismissal under Heck should be without
prejudice so plaintiff can refile if he satisfies Heck requirements).
                        ______________________________




                                       -2-